Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 12/7/2020 amending claims 7 and 13, claims 1-6 and 10-12 have been canceled, no new adding to the claims was introduced.
In virtue of this communication, claims 7-9 and 13 are currently pending in the instant application. 
Applicant also has filed an Specification amendment on 12/7/2020 clarifying the “image output unit” being a structure performing the claimed functions, which no longer invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The Specification amendment is acknowledged and entered. The corresponding 35 USC § 112(b) rejection has been withdrawn. 
In response to the objection on the diagrams being blurry, Applicant has filed a set of replacement diagrams on 12/7/2020. The replacement diagrams are acknowledged and entered. However, Fig. 3 blocks 310, 320, 330 and 340 labels should be translated into English. 

Response to Remarks
Applicant has filed document “Remarks” on 12/7/2020, submits the amended claim language overcomes the 35 USC § 112(b) and 35 USC § 102 rejections. The amendments and remarks have been fully considered. However, Examiner finds the amended claim language introduces other indefiniteness issues to the claims such that they are not allowable, as explained in more details in the following Office Action. 

Claim Objection
Claims 7-9 and 13 are objected to as claim 7 (and similarly claim 13) recites the limitation “a beam splitter including a first reflection surface and a second reflection surface ... the first reflection surface transmitting a first portion of an incident visible wavelength range ... while reflecting a second portion of the incident visible wavelength range of light” (and similarly the second reflection surface). It is inconsistent to name a surface “reflection surface” that reflects and transmits. Applicant can consider applying the term “a semi-reflection surface”, ““a semi-transmission surface”, or just a “surface”, if they are supported by Application Specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	Claim 7 recites the limitation “...the first reflection surface transmitting a first portion of an incident visible wavelength range of light to a user's pupil”. The claim language is indefinite as it is unclear how many users there are, and what are the locations of the users relative to the  augmented reality optical device. In addition, claim 7 recites “reflecting  a second portion of the incident visible wavelength range of light in a preset direction, along which the user's pupil and the image generator are not positioned”. This negative limitation is also considered indefinite for similar reason, as the relative position between the image generator and the beam splitter has not been specified. Please see MPEP 2173. Claim 13 contains similar limitations as claim 7, and is thus rejected based on similar rationale. 

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling claim 7 limitations: 
“a beam splitter including a first reflection surface and a second reflection surface disposed in different directions to reflect incident light in different directions, the second reflection surface reflecting a preset wavelength range of light incident from an outside of the augmented reality optical device to the image generator, and the first reflection surface transmitting a first portion of an incident visible wavelength range of light to a user's pupil while reflecting a second portion of the incident visible wavelength range of light in a preset direction, along which the user’s pupil and the image generator are not positioned, or transmitting the first portion of the incident visible wavelength range of light in the preset direction while reflecting the second portion of the incident visible wavelength range of light to the user's pupil” (collectively referred to as Feature-1 based on Applicant’s Remarks), 
and another claim 7 limitation 
“a first length of the beam splitter in a first direction along which light comes from the outside is identical to a second length of the beam splitter in a second direction towards the image generator perpendicular to the first direction” and “a distance between the image generator and a center of the beam splitter is identical to a distance between the center of the beam splitter and the user's pupil” (collectively referred to as Feature-2 based on Applicant’s Remarks), 
does not reasonably provide enablement for claim 7 limitation “a mirror unit re-reflecting the preset wavelength range of light reflected by the beam splitter to the image generator”. 
Notice that Feature-1 being supported by line 21 on page 27 to line 10 on page 29, and Figs. 15A to 19; while Feature-2 being supported by lines 12-14 on page 26 and lines 1-14 on page 27 of Applicant's disclosure, none of the above embodiments shows a mirror unit. The embodiments (Figs. 8A-12B) with the claimed mirror unit are different in structure and not apparently compactible with the embodiments (Fig. 13-19) that contain claim 7 limitations with Feature-1 and Feature-2). 
As such, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claim limitations in claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao; Tsu-Chin et al. (US 20120007839 A1) 
As to claim 1, Tsao discloses an augmented reality optical device ([0088] The fourth embodiment (as shown in FIG. 4) provides an augmented reality system 400 and method allowing an observer to view a first component optical image (e.g. a physical optical image), originating at the beginning of the first optical path 401, that is combined with a second component optical image (i.e. an electronic optical image)...
Notice Fig. 4 embodiment is a superset of embodiments Figs 1-3), comprising:  
an image generator receiving a preset wavelength range of light reflected by an affected part and generating an image of the affected part; an image output unit outputting a visible wavelength range of light corresponding to the image generated by the image generator ([0027] the light source optionally produces light selected from the group consisting of (a) visible light, (b) UV light, and (c) IR light ...
[0072] ... the electronic image capture device 121, and possibly the viewing location 92 and/or the positioning location 82 may be repositionable or reorientable relative to the other components either manually under computer control to help provide improved alignment of composite optical image components (i.e. of the first and second component optical images that make up the composite optical images
[0074] In some embodiment variations, one or more light sources 161 may be included in the system to direct light onto the object viewing location ..., the light source itself may be capable of modulated output while in other embodiments any desired output modulation may be achieved by one or more of the optical elements 162 or 171-1 such that only at selected times do relevant images from optical path 101 actually reach optical paths 102 and 103
[0048] Image capture devices, or “image capture means”, appropriate for the various embodiments of the presentation invention can take on a variety of forms. Examples of such image capture devices include photocell arrays, cameras (e.g. digital cameras or camcorders), charged-coupled devices (CCD), and CMOS Cameras. In such embodiments, the frame rate of the image capture device and of an electronic image display device may be synchronized to allow for the imaging device to view either only a single component optical image, subset of component optical images, or all component optical images as a composite optical image.
Based on the above teachings, Tsao’s “image capture device teaches the claimed “image generator” and “image output unit”, as well as performing the respective functions ); a lens unit focusing the light reflected by the image output unit ([0088] As with the other embodiments presented herein above, optional optical components 471-1 to 471-7 may be located one or more of the first-seventh optical paths. [0073] In some variations of the first embodiment, additional optical elements may be located along one or more of the first-fourth optical paths as indicated by blocks 171-1 to 171-4 in FIG. 1. These optical elements may include apertures, lens, mirrors ...); a beam splitter including a first reflection surface and a second reflection surface disposed in different directions to reflect incident light in different directions ([0088] ... copies of the first component optical images and the second component optical images are sent by the first beam splitter 411-1 and a third beam splitter 411-3, respectively, along second and seventh optical paths 402 and 407 into separate image capture devices 421-1 and 422-2.
Notice each beam-splitter includes a top reflection surface and a bottom reflection surface disposed in an opposite direction from each other, and reflects top and bottom incident light in different directions as shown in the figures), the second reflection surface reflecting a preset wavelength range of light incident from an outside of the augmented reality optical device to the image generator, and the first reflection surface transmitting a first portion of an incident visible wavelength range of light to a user's pupil while reflecting a second portion of the incident visible wavelength range of light in a preset direction, along which the user's pupil and the image generator are not positioned, or transmitting the first portion of the incident visible wavelength range of light in the preset direction while reflecting the second portion of the incident visible wavelength range of light to the user's pupil ([0088] ... copies of the first component optical images and the second component optical images are sent by the first beam splitter 411-1 and a third beam splitter 411-3, respectively, along second and seventh optical paths 402 and 407 into separate image capture devices 421-1 and 422-2.
Notice beam splitter 411-1 performs the claimed function. Also, the location of a user of the device is mobile, his/her pupil can be positioned to match the output optical path of the device wherever an image can be formed
See also the 35 U.S.C. 112(b) rejection above for the indefiniteness and the negative claim limitation); and a mirror unit re-reflecting the preset wavelength range of light reflected by the beam splitter to the image generator ([0073] In some variations of the first embodiment, additional optical elements may be located along one or more of the first-fourth optical paths as indicated by blocks 171-1 to 171-4 in FIG. 1. These optical elements may include apertures, lens, mirrors ...
See also the 35 U.S.C. 112(a) enablement rejection above ), wherein a first length of the beam splitter in a first direction, along which light comes from the outside is identical to a second length of the beam splitter in a second direction towards the image generator perpendicular to the first direction (Figs 1-4. Notice all the beam-splitters in the diagrams reflect a horizontal incoming beam into a vertical outgoing one, and vise-versa, after each reflection. The geometry of these beam-splitter must have a 45-degree diagonal reflection surface, and the beam-splitters must be cubic in shape ), and wherein a distance between the image generator and a center of the beam splitter is identical to a distance between the center of the beam splitter and the user's pupil (Figs 1-4. See also the 35 U.S.C. 112(b) rejection above for the indefiniteness ). 

As to claim 8, Tsao discloses the augmented reality optical device of claim 7,  wherein the preset wavelength range of light is an infrared or ultraviolet wavelength range of light ([0027] ... the light source optionally produces light selected from the group consisting of (a) visible light, (b) UV light, and (c) IR light). 

As to claim 9, the augmented reality optical device of claim 7, wherein the image output unit receives, from the outside, an AR image to be output and outputs another visible wavelength range of light corresponding to the AR image (Fig. 1: [0073] additional optical elements may be located along one or more of the first-fourth optical paths as indicated by blocks 171-1 to 171-4 in FIG. 1. These optical elements may include apertures, lens, mirrors, filters, shuttering devices (e.g. acousto-optic modulators), additional beam splitters, and the like that may be used to position, size, orient, modulate, split, combine, or vary light wavelengths reaching the viewing or capture positions. Such optical elements may be configurable manually or by computer controlled adjustment ). 

As to claim 13, Tsao discloses a medical ([0005] It is an object of some embodiments of the invention to provide an improved AR system and methods for use in medical applications) augmented reality device, comprising: an image generator receiving a preset wavelength range of light reflected by an affected part and generating an image of the affected part; an image output unit outputting a visible wavelength range of light corresponding to the image generated by the image generator (The preceding limitation is the same as claim 1, it is thus rejected with similar rationale as claim 1); an augmented reality optical device ([0088] The fourth embodiment (as shown in FIG. 4) provides an augmented reality system 400 and method allowing an observer to view a first component optical image (e.g. a physical optical image), originating at the beginning of the first optical path 401, that is combined with a second component optical image (i.e. an electronic optical image) 
Notice Fig. 4 embodiment is a superset of embodiments shown in Figs 1-3); including a beam splitter, the beam splitter including a first reflection surface and a second reflection surface disposed in different directions to reflect incident light in different directions, the second reflection surface reflecting the preset wavelength range of light to the image generator, and the first reflection surface transmitting a first portion of an incident visible wavelength range of light to a user's pupil while reflecting a second portion of the incident visible wavelength range of light in a preset direction, along which the user's pupil and the image generator are not positioned, or transmitting the first portion of the incident visible wavelength range of light in the preset direction while reflecting the second portion of the incident visible wavelength range of light to the user's pupil (the preceding limitation is similar to that of claim 7, and is rejected with similar rationale as explained in claim 7 Office Action); a controller controlling the image generator, the image output unit, and the augmented reality optical device ([0061] In some embodiments, a single computer source or distributed computing may be used to derive necessary data and/or to control movements and/or operation of system components. Computing capability may exist in the display device and/or in the image capture device); and a power supply supplying power to the image generator, the image output unit, the augmented reality optical device, and the controller ([0037] As used herein an “electronic image” is an image produced by translation of electronic data into a visual representation wherein the data is created, stored or transmitted in in a form requiring electronic interpretation (e.g. a series of binary voltage, current, magnetic, or even optical pulses) and is transformed into a visual image for perception by the eye using some form of electrical or electronic controlled display device. An electronic image may be a captured image of a physical object (i.e. a diffuse reflector), a captured image from a non-electronic emission source, a captured image from an electronic source, or a captured image from a hybrid emission, or an image created by a computer (e.g. produced by CAD software, computer animation software), or a combination of these. 
An electronic optical system and a computer system inherently contains one or more power supply for all their components). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621